NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12769

KEVIN RICHARDSON, SECOND1     vs.   THE UPS STORE, INC., & another.2



           Suffolk.     April 9, 2020. - October 28, 2020.

    Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher,
                            & Kafker, JJ.3


               Notary Public.   Statute, Construction.



     Certification of a question of law to the Supreme Judicial
Court by the United States District Court for the District of
Massachusetts.


     Orestes G. Brown for the plaintiff.
     Joseph R. Palmore, of the District of Columbia, for the
defendants.
     Michael Walsh, for Walsh & Walsh LLP, amicus curiae,
submitted a brief.




     1 Individually and on behalf of all others similarly
situated.

     2   J&V Logistics LLC.

     3 Chief Justice Gants participated in the deliberation on
this case prior to his death.
                                                                       2


       BUDD, J.    In this case we have been asked by the United

States District Court for the District of Massachusetts whether

G. L. c. 262, §§ 41 and 43, Executive Order Nos. 455 (03-13) and

455 (04-04), or the codification of such orders within G. L.

c. 222, limit the fees that a notary public may charge for any

and all notarial acts to no more than $1.25.      The question

arises in connection with a lawsuit brought by the plaintiff,

Kevin Richardson, II, alleging that the defendants, The UPS

Store, Inc., and J&V Logistics LLC, the franchise owner,

overcharged him for notary services.      We conclude that the $1.25

fee cap set forth in G. L. c. 262, § 41, applies only to a

particular notarial act known as "noting," i.e., a step in the

process of protesting a dishonored negotiable instrument, and

that the meaning of that section has not been expanded, either

by statute or executive order, to include all notarial acts.4

And aside from § 41 there currently are no statutes or executive

orders that cap fees for any other notarial act.

       Background.    We recite the undisputed facts relevant to the

certified question.      The plaintiff used the services of a notary

public at the subject UPS store to notarize documents signed by

the plaintiff or his wife various times between 2012 and 2016.

On at least three occasions, the plaintiff was charged a total


       4   We acknowledge the amicus brief submitted by Walsh & Walsh
LLP.
                                                                    3


of ten dollars per service, including $1.25 for the notarization

and $8.75 for clerical fees.

     In August 2016, the plaintiff filed suit against the

defendants in the Superior Court, alleging violations of G. L.

c. 262, § 41, and G. L. c. 93A.   The defendants removed the case

to the United States District Court for the District of

Massachusetts under the Federal Class Action Fairness Act of

2005, where the plaintiff moved for class certification of

present and former purchasers of notarization services from the

defendants for the period between August 30, 2012, to the date

of judgment, and alleging $5.9 million in damages.     The

defendants opposed class certification and moved to certify to

this court the question whether § 41 applies to all notarial

acts as the plaintiff contends.   The District Court certified

the question regarding the scope of § 41, and denied the

plaintiff's motion for class certification with leave to renew

within fourteen days of our opinion on this matter.

     The certified question5 put to this court asks:

     "Does [G. L. c. 262, § 41 or 43,] proscribe fees in excess
     of $1.25 for notarization of a document where the notarial
     act at issue is unrelated to the protest of a bill of
     exchange, order, draft or check for non-acceptance or non-
     payment, or of a promissory note for non-payment and what,
     if any, impact do Executive Order Nos. 455 (03-13) and 455
     (04-04) and the codification of Executive Order No. 455

     5 The original certified question, which made reference only
to G. L. c. 262, §§ 41 and 43, was expanded to include Executive
Order No. 455 and G. L. c. 222 in the inquiry.
                                                                   4


    (04-04) as [G. L. c. 222] in 2016 have on the question of
    whether [G. L. c. 262, § 41 or 43,] proscribe such fees?"

For reasons explained infra, we answer the question "no," G. L.

c. 262, §§ 41 and 43, do not proscribe fees for acts unrelated

to the protest of a negotiable instrument, and neither Executive

Order Nos. 455 (03-13) and 455 (04-04) nor G. L. c. 222 has any

impact on our interpretation of §§ 41 and 43.

    Discussion.    1.   Scope of G. L. c. 262, § 41.   In

determining the scope of § 41, "[o]ur analysis begins with the

statutory language, the principal source of insight into

[l]egislative purpose" (quotation and citation omitted).    Dental

Serv. of Mass., Inc. v. Commissioner of Revenue, 479 Mass. 304,

306 (2018).   Section 41 provides:

    "The fees of notaries public shall be as follows: For the
    protest of a bill of exchange, order, draft or check for
    non-acceptance or non-payment, or of a promissory note for
    non-payment, if the amount thereof is [$500] or more, one
    dollar; if it is less than [$500], fifty cents; for
    recording the same, fifty cents; for noting the non-
    acceptance or non-payment of a bill of exchange, order,
    draft or check or the non-payment of a promissory note,
    seventy-five cents; and for each notice of the non-
    acceptance or non-payment of a bill, order, draft, check or
    note, given to a party liable for the payment thereof,
    twenty-five cents; but the whole cost of protest, including
    necessary notices and the record, if the bill, order,
    draft, check or note is of the amount of [$500] or more,
    shall not exceed two dollars, and if it is less than
    [$500], shall not exceed one dollar and fifty cents; and
    the whole cost of noting, including recording and notices,
    shall in no case exceed one dollar and twenty-five cents"
    (emphasis added).
                                                                     5


The plaintiff contends that § 41 limits the fees that notaries

public are permitted to charge for any notarial act to $1.25.

In support of this interpretation, he points to the last

sentence in § 41, which states:    "[T]he whole cost of

noting . . . shall in no case exceed one dollar and twenty-five

cents."   We are not convinced.

     By its plain language, § 41 applies to fees charged by

notaries public in connection with the act of "protesting" the

nonpayment of a negotiable instrument.    A protest is a series of

notarial acts in which a notary public prepares a certificate of

dishonor verifying that a negotiable instrument, such as a check

or promissory note, was dishonored by nonacceptance or

nonpayment.    See G. L. c. 106, § 3-505 (b).   The certificate is

used to recover the money owed.    See G. L. c. 106, §§ 3-503 (a),

3-505 (b).    Although this process rarely is used in modern

times, it was a common procedure in 1836, when the law was first

passed.   R.S. (1836), c. 122, § 16.6   Section 41 enumerates a




     6 General Laws c. 262, § 41, is the current codification of
a statute that was originally enacted in 1836 as R.S. (1836),
c. 122, § 16. Since its enactment in 1836, the statute has
undergone multiple revisions as the Legislature periodically
recompiled its statutes. See R.S. (1836), c. 122, § 16; G.S.
(1860), c. 157, § 13; P.S. (1882), c. 199, § 21; R.L. (1902),
c. 204, § 31; G. L. c. 262, c. 41 (1921). The final clause,
providing that "the whole cost of noting, including recording
and all notices, shall in no case exceed one dollar and twenty-
five cents," was introduced in 1839, and has remained unchanged
since. See St. 1839, c. 93, § 1.
                                                                    6


variety of fees associated with discrete notarial acts within

the process of protesting, including two separate fee caps that

limit the "whole cost of protest" to two dollars if the

negotiable instrument is worth $500 or more, and $1.50 if the

negotiable instrument is worth less than $500.

    The statute does not define "noting"; thus, it is to be

"construed according to the common and approved usage of the

language."   G. L. c. 4, § 6, Third.   At the same time, however,

"technical words and phrases and such others as may have

acquired a peculiar and appropriate meaning in law shall be

construed and understood according to such meaning." Id.   See

Anderson v. National Union Fire Ins. Co. of Pittsburgh PA, 476
Mass. 377, 382 (2017).

    The plaintiff argues that "noting" should be broadly

defined according to various dictionary definitions of the verb

"to note" and that the phrase "the whole cost of noting" refers

to all notarial acts, thereby limiting the fee for all notarial

acts to $1.25.   However, there is ample evidence, including the

unique context and use of the term in § 41, that it is used as a

term of art, limited in meaning and application.

    When § 41 was enacted in the mid-1800s, "noting" commonly

was known as a step in the process of protesting the failure to

honor a negotiable instrument.   See F.M. Hinch, John's American

Notary and Commissioner of Deeds Manual § 442, at 281 (3d ed.
                                                                   7


1922).   It refers to a notary's act of initialing, dating, and

briefly describing the stated reason for the failure to honor a

negotiable instrument as a precursor to issuing a formal

certificate of protest.   See A.E. Piombino, Notary Public

Handbook:   Principles, Practices & Cases, National Edition 177

(1996) (defining "note of protest" as "brief written statement

of the fact of a protest, signed by the notary public on the

bill, which will be transcribed into proper form at a later

time"); J.O. Skinner, A Book of the Laws of Washington Relating

to Notaries Public 234 (1911) ("The 'noting' of a bill is merely

a preliminary step to the protest . . .").   Black's Law

Dictionary likewise refers to "noting" in its definition of

"protest," describing it as "[a] notary public's written

statement that, upon presentment, a negotiable instrument was

neither paid nor accepted" and stating that this process is also

termed "initial protest" and "noting protest."   Black's Law

Dictionary 1479 (11th ed. 2019).

    By noting the protest, notaries could date certificates

when they were received, making it easier to comply with time

restrictions associated with protesting.   See Bailey v. Dozier,

47 U.S. 23, 29 (1848) ("if the bill has been duly presented for

acceptance, or payment, and dishonored, and a minute made, at

the time, of the steps taken, which is called noting the bill,

the protest may be drawn up in form afterwards, at the
                                                                   8


convenience of the notary"); Allen v. Merchant's Bank of N.Y.,

22 Wend. 215, 242 (N.Y. 1839) (when protesting foreign bill,

sufficient to "note the protest on the day of demand, and it may

be drawn up in form at a future period" [citation omitted]).

     Various courts, including this one, referred to "noting" in

this context in the 1800s.   See Opinion of the Justices, 150
Mass. 586, 588 (1890) (recognizing "noting and extending of

marine protests" as one of principal acts of notaries public

within Commonwealth).   See also Bailey, 47 U.S. at 29; Smith v.

Roach's Ex'r, 46 Ky. 17, 19 (1846); Allen, 22 Wend. at 242; Bank

of the Ohio Valley v. Lockwood, 13 W. Va. 392, 432-433 (1878).

Thus, we conclude that "noting" as it appears in § 41 is used as

a term of art rather than as the broader definition of the verb

"to note," as in "to make a brief written statement."7   See

Black's Law Dictionary 828 (1st ed. 1891).


     7 Even if we were to adopt the nontechnical definition of
"noting" as "mak[ing] a brief written statement," as discussed
infra, the subject matter of the statute dictates that we limit
the scope of this general term to protests only. Section 41
sets fees for "the protest of a bill of exchange, order, draft
or check for non-acceptance or non-payment, or of a promissory
note for non-payment," "recording the same," "noting the non-
acceptance or non-payment of a bill of exchange, order, draft or
check or the non-payment of a promissory note," "each [such]
notice . . . given to a party liable for the payment thereof,"
and "the whole cost of protest," before using the general phrase
"the whole cost of noting." G. L. c. 262, § 41. Because all of
the other acts enumerated in § 41 are unambiguously related to
the process of protest, "noting" must likewise refer, at its
broadest, to brief written statements made in the course of a
protest.
                                                                     9


    Other rules of statutory construction also point to this

result.     The canon of noscitur a sociis counsels that terms must

be read within the context of the statute in which they appear.

"[A] general term in a statute or ordinance takes meaning from

the setting in which it is employed.    The literal meaning of a

general term in an enactment must be limited so as not to

include matters that, although within the letter of the

enactment, do not fairly come within its spirit and intent."

People for the Ethical Treatment of Animals, Inc. v. Department

of Agric. Resources, 477 Mass. 280, 287-288 (2017), quoting

Kenney v. Building Comm'r of Melrose, 315 Mass. 291, 295 (1943).

Section 41 sets a schedule of fees for particular notarial acts,

all of which unambiguously refer to acts related to the process

of protest.    The final clause, setting a fee for "the whole cost

of noting," takes its meaning from the rest of § 41, and

therefore must also refer to a particular protest-related act,

that is, the technical definition of noting an initial protest,

discussed supra.     Additionally, "[w]here the Legislature uses

the same words in several sections which concern the same

subject matter, the words must be presumed to have been used

with the same meaning in each section" (quotation and citation

omitted).    Insurance Rating Bd. v. Commissioner of Ins., 356
Mass. 184, 188-189 (1969).    Section 41 uses "noting" twice in

setting fee limitations.    Its first use sets a fee limit of
                                                                   10


seventy-five cents for "noting the non-acceptance or nonpayment

of a bill of exchange," firmly contextualizing "noting" as a

notarial act within the scope of protest.   Section 41 then uses

"noting" within the clause at issue, limiting the "whole cost of

noting" to $1.25.   Due to the Legislature's repeated use of

"noting" within § 41, we must presume that the Legislature

intended to use the term consistently throughout the statute,

and therefore interpret the second use of noting to be limited

by the first.

    We also must treat the Legislature's decision not to use a

broad catch-all phrase such as "notarial act" at the end of § 41

as intentional, and therefore cannot imply its meaning where the

phrase was excluded.   See Commonwealth v. Gagnon, 439 Mass. 826,

833 (2003), quoting 2A N.J. Singer, Sutherland Statutory

Construction § 46.06, at 194 (6th ed. rev. 2000) ("[W]here the

legislature has carefully employed a term in one place and

excluded it in another, it should not be implied where

excluded").   The Legislature defines "notarial act," or

"notarization," as "an act that a notary public is empowered to

perform" in G. L. c. 222, § 1.   Among other things, G. L.

c. 222, discussed infra, sets forth rules and regulations for

notaries public.    See G. L. c. 222, §§ 15, 16, 22, 23.   In

contrast, § 41 excludes any mention of "notarial acts"

generally, and instead uses precise language throughout the
                                                                  11


section to regulate the steps of a protest.   We must presume

that had the Legislature intended the final clause in § 41 to

limit fees for all notarial acts, it would have done so.

    Finally, if we were to interpret the last mention of

"noting" in § 41 as meaning all notarial acts so as to limit the

fee for all notarial acts to $1.25, that would render other

parts of § 41 both ambiguous and meaningless, a result we

eschew.   See King v. Town Clerk of Townsend, 480 Mass. 7, 11

(2018) (declining to "adopt an interpretation that renders the

act ambiguous"); Phillips v. Equity Residential Mgt., L.L.C.,

478 Mass. 251, 258 (2017), quoting Adamowicz v. Ipswich, 395
Mass. 757, 760 (1985) ("so long as it yields a 'logical and

sensible result,' we do not interpret a statute so as to render

any portion of it meaningless"); ROPT Ltd. Partnership v. Katin,

431 Mass. 601, 603 (2000) (court may not interpret statutes to

produce illogical result).

    Interpreting "the whole cost of noting" to mean the cost of

any notarial act would result in the final clause of § 41

capping fees at $1.25 for all notarial acts, including the

various acts of protest regulated in earlier clauses of § 41.

This interpretation of the "whole cost of noting" creates direct

conflict with the earlier clause that caps fees for the "whole

cost of protest" at two dollars for negotiable instruments with

a value of $500 or more and at $1.50 for negotiable instruments
                                                                  12


with a value under $500.   Protest, as a notarial act, would be

regulated both by the "whole cost of protest" clause with fee

limits of two dollars or $1.50, and by the "whole cost of

noting" clause, which sets a cumulative cap of $1.25 under this

interpretation.   Defining "the whole cost of noting" as the cost

of any notarial act renders the fee limits on the "whole cost of

protest" meaningless because of the conflicting fee caps and

creates ambiguity over which fee limitation applies when

protesting negotiable instruments.   We reject this

interpretation, as it produces an illogical and contradictory

result.   See Commonwealth v. Rosado, 450 Mass. 657, 663 (2008),

quoting ROPT Ltd. Partnership, 431 Mass. at 603 (rejecting

interpretation that would "produce an illogical result").

     For all of the reasons outlined supra, we conclude that the

Legislature used "noting" as a term of art describing a specific

step in the process of noting and did not intend for it to refer

to all notarial acts.8


     8 The plaintiff points to legislative history to support his
interpretation of § 41. He contends that, in adding the "whole
cost of noting" clause to § 41 in 1839, three years after the
statute was enacted, the Legislature intended to insert a catch-
all fee for all notarial acts, as was present in two colonial
laws regulating notary fees that predated § 41. See R.S.
(1836), c. 122, § 16; St. 1839, c. 93, § 1. The first colonial
regulation of notary public fees was enacted in 1650 and
included a catch-all fee for "any kind of [writing] not hereby
specially [provided] for." See 3 Records of the Governor and
Company of the Massachusetts Bay in New England 210 (1854). By
                                                                   13


    2.   Section 43.   The plaintiff argues that § 43, which

governs the fees for official duties or services, confirms that

the fee for any notarial act is capped at $1.25.   This argument

is misplaced.   General Laws c. 262, § 43, provides:   "The fees

of public officers for any official duty or service shall,

except as otherwise provided, be at the rate prescribed in this

chapter for like services."   The plaintiff apparently contends

that § 43 applies the $1.25 fee limit set forth in § 41 to "like

services," and that "like services" means all notarial acts.

This argument presupposes that § 41 sets a $1.25 fee cap, which,

as discussed supra, is an interpretation we reject.

    The ordinary meaning of "like" is "[e]qual in quantity,

quality, or degree; corresponding exactly," or "[s]imilar or

substantially similar; of much the same nature."   Black's Law

Dictionary 1113 (11th ed. 2019).   "Like services," then, refers

to acts that are virtually identical to ones with fees

prescribed in G. L. c. 262.   Our interpretation of the precursor



1713, a different fee schedule for notaries public had been
established, including a similar catch-all provision for "other
writings" on a per page basis. See P.L. (1713-1714), c. 4.
However, the Legislature did not codify either of the colonial
fee schedules when it enacted the statute at issue in 1836.
Further, when the Legislature added the "whole cost of noting"
clause in 1839, it did not adopt the catch-all language of the
colonial acts, which referred to "any kind of [writing]" and
"other writings"; instead, the Legislature used "noting," which,
as discussed supra, is a term with a well-established technical
meaning.
                                                                   14


statute9 to § 43 is consistent with this view.    In Howard v.

Proctor, 7 Gray 128 (1856), a tax collector charged the

plaintiffs a commission for costs related to the collector's

seizure and sale of the plaintiffs' horse to recover unpaid

taxes. Id. at 130, 132-133.   Although no statute specifically

prescribed the fees chargeable by a tax collector, we reasoned

that, under the precursor statute to § 43, the tax collector was

permitted to charge a fee equal to the statutory fee prescribed

for the same act carried out by a sheriff. Id. at 132-133 ("The

like services are those of the sheriff").    In Converse v.

Jennings, 13 Gray 77 (1859), we concluded that a tax collector

could not charge the statutory fee chargeable by a sheriff for

executing a levy on real estate because the tax collector's

action of stopping the sale of a property for nonpayment of

taxes was not a "like service" to the sheriff's levy on a

completed sale. Id. at 78.    Howard and Converse effectuated our

understanding that fees for "like services" means statutorily

prescribed fees for the same services performed by a different


     9 The relevant statutory language was first enacted in 1836:
"In all cases, not expressly provided for by law, the fees of
all public officers, for any official duty or service, shall be
at the same rate as those prescribed in this chapter for the
like services." R.S. (1836), c. 122, § 21. Over the subsequent
decades, this statute was slightly revised as the Legislature
recompiled its statutes. See G.S. (1860), c. 157, § 14; P.S.
(1882), c. 199, § 23; R.L. (1902), c. 204, § 33; St. 1913,
c. 611, § 16. It was renumbered as G. L. 262, § 43, in 1921,
where it has remained with the relevant language unchanged.
                                                                   15


type of official.   See Simmons v. County of Suffolk, 230 Mass.
236, 238 (1918) (applying same statutory standard of

compensation to different justices and clerks for performing

same "like" services).

    Thus, read together with § 41, § 43 simply requires other

officials who are authorized to provide the services described

in § 41 to limit the fees for such services to those enumerated

in § 41.   For example, a "United States consul or vice consul"

is also permitted to prepare a protest pursuant to G. L. c. 106,

§ 3-505 (b).   Section 43 requires a consul who provides that

service to limit the fees charged to those set forth in § 41.

Section 43 does not, by reference to "the rate prescribed in

this chapter for like services," extend the $1.25 fee limit for

the "whole cost of noting" in § 41 to all notarial acts.    As

discussed supra, "noting" a protest is a discrete notarial act.

It is not a service "like" other notarial acts, such as

notarizing a document or witnessing a signature.    For these

reasons, we conclude that § 43 has no impact on the scope or

meaning of § 41.

    3.     Impact of subsequent executive orders and legislation

on scope of § 41.   The plaintiff additionally argues that, even

if "noting" was used as a term of art when § 41 was passed in

1836, by referencing § 41 in Executive Order No. 455, in effect

the Governor altered the section so that the meaning of the
                                                                   16


phrase "the whole cost of noting, including recording and

notices, shall in no case exceed [$1.25]" was no longer limited

to protests but was extended to any notarial act.10   We do not

agree.

     In 2003, the Governor issued Executive Order No. 455,

entitled "Standards of Conduct for Notaries Public," to provide

contemporary guidelines regarding the proper duties and conduct

of notaries public.11    See Executive Order No. 455 (03-13).    The

executive order provided notaries public with notice of what

behavior constituted misconduct and would be considered by the

Governor when deciding whether to appoint, reappoint, or remove

a notary's commission.    See Executive Order No. 455 (04-04),




     10We note that in 2016, in addition to codifying
substantial portions of Executive Order No. 455, the Legislature
added §§ 16 and 19 to G. L. c. 222, which provide that notaries
public cannot charge fees in excess of "the fee provided for in
[G. L. c. 262, § 41,] or any other general or special law or
executive order," and must tender services when such fee is paid
(emphasis added). See G. L. c. 222, §§ 16 (a) (vi), 19,
inserted by St. 2016, c. 289, § 6. Thus, the Legislature has
authorized the Governor to promulgate fee limitations for
notarial acts, in addition to the Governor's constitutional
authority over the appointment and removal of notaries public.
See arts. 4 and 37 of the Amendments to the Massachusetts
Constitution.

     11In 2004, the Governor issued a revised Executive Order
No. 455, which made multiple revisions to the original order.
Compare, e.g., Executive Order No. 455 (04-04), § 1, with
Executive Order No. 455 (03-13), § 1. However, the relevant
provisions of Executive Order No. 455 are identical in both
orders. See Executive Order No. 455 (04-04), §§ 2, 6(a)(6), 7;
Executive Order No. 455 (03-13), §§ 2, 6(a)(6), 7.
                                                                  17


§ 1(a).   With regard to § 41, it provided:   "A notary public

shall not perform a notarial act if . . . the notary public will

receive as a direct result of the notarial act any commission,

fee, . . . or other consideration exceeding in value the fees

set forth in [G. L. c. 262, § 41] . . . ." Id. at § 6(a)(6).

It similarly required that "[a] notary shall perform any

notarial act described in this executive order for any person

requesting such an act who tenders the fee set forth in [G. L.

c. 262, § 41]," unless certain circumstances not relevant here

are present. Id. at § 7.

     According to a document published in 2003 by the Governor's

legal counsel, entitled "Frequently Asked Questions and

Clarifications:   Executive Order 455 (03-13)," the primary

purpose of Executive Order No. 455 was to prevent fraud,

forgery, and other misconduct by notaries public.

     Importantly, although Executive Order No. 455 referenced

§ 41, the clear intent was to provide a mechanism to enforce

that section, not to interpret or modify it.12   See Frequently


     12Earlier, in 1996, the Secretary of the Commonwealth
published a brochure entitled "Guidelines for the Notary
Public." Under the heading "What fees may a notary legally
charge?" the document provides:

     "According to their fee statute [G. L. c. 262, § 41 (1986
     ed.)], notaries public may charge no more than one dollar
     and twenty-five cents ($1.25) for noting and recording a
     document and no more than two dollars ($2.00) for
                                                                    18


Asked Questions and Clarifications:   Executive Order 455 (03-

13), supra ("Does the Executive Order change any statutes?    No.

If there is a statutory requirement in place, the Executive

Order does not change that requirement").

    In 2016, the Legislature enacted a sweeping reform in

notary public law with the passage of St. 2016, c. 289, entitled

"An Act regulating notaries public to protect consumers and the

validity and effectiveness of recorded instruments".   The

statute significantly amended G. L. c. 222 and imposed the first

significant regulations on the conduct of notaries public in

decades.   See, e.g., G. L. c. 222, §§ 13 (qualifications for

appointment), 15 (listing notarial acts and prescribing forms

for acknowledging signatures), 16 (prohibiting certain acts), 17

(prohibiting notaries from practicing law unless licensed

attorneys), 21 (requiring specific language in notary public




    protesting commercial paper. As a notary, you are a public
    servant and should be available to perform a public service
    at a reasonable cost. Excessive charges could result in
    complaints to the Governor's Council."

The plaintiff contends that this publication indicates that the
Secretary understood G. L. c. 262, § 41, as setting a $1.25 fee
for "noting and recording" any document. However, this
publication, like Executive Order No. 455, simply refers to
§ 41; it does not purport to modify its meaning. Even more
telling, the brochure admonishes notaries that they should be
"available to perform a public service at a reasonable cost" and
that "[e]xcessive charges could result in complaints to the
Governor's Council." There would be no need for such warnings
if § 41 set the fee for any notarial act at no more than $1.25.
                                                                   19


advertisements in languages other than English).    In doing so,

the Legislature codified and replaced Executive Order No. 455's

provisions referencing G. L. c. 262, § 41, by including G. L. c.

222, §§ 16 and 19, which largely mirror the language of the

order.   See Executive Order No. 571 (Oct. 6, 2016) (repealing

Executive Order No. 455, effective on same date on which St.

2016, c. 289, went into effect).

    Using virtually the same language as Executive Order No.

455, G. L. c. 222, § 16 (a) (vi), prohibits a notary public from

performing "a notarial act" for any fee "exceeding the maximum

fees provided in [G. L. c. 262, § 41,] or any other general or

special law or executive order."   Section 19 provides that a

notary public must perform "a notarial act" for any person

tendering "the fee provided for in [G. L. c. 262, § 41,] or any

other general or special law or executive order," subject to

certain exceptions not relevant here.     In turn, G. L. c. 222,

§ 1, defines "notarial act" and "notarization" as "an act that a

notary public is empowered to perform."

    The plaintiff argues that the references to § 41 in §§ 16

and 19 extend the $1.25 fee cap in § 41 to all notarial acts,

because G. L. c. 222 expressly defines "notarial act" to

encompass any act performed by a notary public and §§ 16 and 19

do not state that the fees set forth in § 41 are prescribed only

for acts related to protest.   However, merely referencing a
                                                                    20


previous statute by title and chapter does not suffice to amend

or alter the meaning of the referenced statute.

    By their plain language, §§ 16 and 19 require a notary

public to provide services after receipt of the appropriate

fees, see G. L. c. 222, § 19, and prohibit a notary public from

receiving payment in excess of the maximum fees, G. L. c. 222,

§ 16 (a) (vi).   Accordingly, these sections refer not only to

§ 41, but also to the fees prescribed for a "notarial act" by

"any other general or special law or executive order."    G. L.

c. 222, §§ 16 (a) (vi), 19.    At the time the Governor issued

Executive Order No. 455, G. L. c. 262, § 41, was the only

statutory authority to prescribe fees chargeable by notaries

public, and it remains so today.    Nonetheless, the Legislature's

inclusion of "any other" source of fee limits contemplates that

if the Legislature enacts subsequent fee limits for notarial

acts other than protests, §§ 16 and 19 will function to enforce

those new limits as well.     Thus, just like the executive order

that preceded them, references to § 41 in §§ 16 and 19 simply

enforce the fee limitations established in § 41 by establishing

civil and criminal penalties for charging excessive fees for the

services enumerated in § 41.    See G. L. c. 222, § 18.

    The plaintiff also contends that G. L. c. 222, § 23,

evidences the Legislature's implicit understanding that G. L.

c. 262, § 41, limited fees for all notarial acts.    Section 23
                                                                  21


prohibits charging any fee for certain notarial acts:

"Notwithstanding [G. L. c. 262, § 41], no fee shall be charged

by a notary public to notarize a signature on an absentee ballot

identification envelope or other voting materials or on any

application or claim by a United States military veteran for a

pension, allotment, allowance, compensation, insurance or other

veterans' benefit."   Because § 23 forbids fees for specific acts

unrelated to protest "[n]otwithstanding" G. L. c. 262, § 41, the

plaintiff argues that the Legislature must have understood § 41

to regulate all notarial acts, not just protest-related ones.

We have acknowledged that "[t]he use of such a 'notwithstanding'

clause clearly signals the drafter's intention that the

provisions of the 'notwithstanding' section override conflicting

provisions of any other section."   Attorney Gen. v. Commissioner

of Ins., 450 Mass. 311, 319 (2008), quoting Cisneros v. Alpine

Ridge Group, 508 U.S. 10, 18 (1993).   However, the

"notwithstanding" clause in § 23 does not change the complete

absence of language in G. L. c. 222 purporting to extend the

$1.25 fee limit in § 41 to all notarial acts.   Further,

regardless of the Legislature's understanding of the scope of

§ 41, referencing the section in G. L. c. 222, or anywhere else,

does not and cannot have the effect of amending § 41 itself.

That is, even if the Legislature passed G. L. c. 222 with the

mistaken assumption that § 41 limits the maximum fees for all
                                                                  22


notarial acts, this would not broaden § 41's original scope.

See Massachusetts Comm'n Against Discrimination v. Liberty Mut.

Ins. Co., 371 Mass. 186, 194 (1976) ("[t]he views of a

subsequent [Legislature] form a hazardous basis for inferring

the intent of an earlier one" [citation omitted]).

     Nothing in the language or legislative history of G. L.

c. 222, §§ 16 and 19, or any other sections of c. 222, indicates

that the Legislature intended to change the scope of the fee

structure prescribed by § 41.13

     Conclusion.   We answer the certified question as follows:

No -- G. L. c. 262, §§ 41 and 43, do not proscribe fees in

excess of $1.25 for notarial acts unrelated to the act of

protest, and neither Executive Order No. 455 nor G. L. c. 222

has any impact on our interpretation of either section.

     The Reporter of Decisions is to furnish attested copies of

this opinion to the clerk of this court.   The clerk in turn will

transmit one copy, under the seal of the court, to the clerk of

the United States District Court for the District of

Massachusetts, as the answer to the question certified, and will

also transmit a copy to each party.




     13Of course, should there be a desire on the part of the
Legislature or the Governor (by way of G. L. c. 222, § 19; see
note 10, supra) to cap fees at $1.25 for all notarial acts, they
can do so directly, by way of statute or executive order,
respectively.